DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 10, 13, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mounce et al. (PG PUB 2008/0077081) in view of McDaniel et al. (US Pat 5,236,416).
Re claim 1, Mounce discloses a method of operating an infusion device 12 (Fig 2; specific structures of which can best be seen in Fig 7A-8) comprising a housing 22+20 (Fig 7A) including a voided portion (the interior formed between upper housing 22 and lower housing 20 which receives the syringe, as seen in Fig 7A) to receive a shaft portion 34+40+114 (Fig 7B) including a displaceable shaft 40a+40b+114 (Fig 7B; “the piston shaft 40 is composed of a pair of rods 40a and 40b”, Para 94) forming one piece together with a plunger 34 (Fig 7B) (“the piston plunger 32, including the piston head 34, the piston shaft 40 and the engagement portion 38 may be configured as a 
McDaniel, however, teaches a substantially similar method of operating an infusion device (seen in Fig 1) comprising a sensing arrangement 24 (Fig 1,2) to sense a detectable feature 34 (Fig 1,2) on a side of a displaceable shaft 16 (Fig 1) of a reservoir 18 (Fig 1) facing the sensing arrangement (as seen in Fig 1), wherein the sensing arrangement comprises one or more layers 26,28,30,32 (Fig 2) configured to provide, when compressed (as seen in Fig 2; “the shorting layer 30 […] moves into and out of contact with [the resistive layer 32]”, Col 4, Lines 27-31), an amount of resistance corresponding to a location on the sensing arrangement where the one or more layers are compressed (Col 4, Lines 35-51) and wherein the detectable feature is configured to contact the sensing arrangement and compress the one or more layers (as seen in Fig 2; “a marker 34 pressing against the shorting layer 30 with enough force will cause the shorting layer 30 to contact the resistive layer 32”, Col 4, Lines 35-38) to produce the amount of resistance corresponding to the location on the sensing arrangement where the one or more layers are compressed (Col 4, Lines 35-51) for the purpose of ensuring that the sensing arrangement avoids the possible degradation of performance as in other devices (Col 5, Lines 37-40). Therefore, it would have been obvious to one of ordinary skill in the art to modify Mounce to include the sensing arrangement as one comprising one or more layers that can be compressed and to the include the detectable feature as one that compresses the one or more layers, as taught by 
Re claim 2, Mounce as modified by McDaniel in the rejection of claim 1 above discloses the detectable feature comprising a protruding feature (34, as seen in Fig 2 of McDaniel),  wherein detecting seating of the reservoir comprises determining the amount of resistance corresponding to the location on the sensing arrangement that the protruding feature compresses (“position of contact between the brush (or sliding or movable conductor) and the linear resistor will determine a resistance value” and “the control electronics may be configured to determine a plunger position […] based on the resistance value defined by the position of contact”, Para 101).  
Re claim 10, Mounce discloses automatically initiating a priming sequence to initialize positioning of the plunger within the reservoir in response to the detecting of the seating of the reservoir (Para 218).
Re claim 13, Mounce discloses operating a motor 44 (Fig 8) having a rotor (“motor drive shaft”, Para 103) coupled to the displaceable shaft (via lead shaft 42, Fig 8; Para 85,97) to displace the displaceable shaft in response to rotation of the rotor (Para 85), displacement of the displaceable shaft resulting in displacement of the plunger to deliver fluid from the reservoir (Para 85);3Application Number 16/255,405Response to Final Office Action mailed February 04, 2021 obtaining a measured shaft position based at least in part on the electrical output signal provided by the sensing arrangement (“for detection of the position of […] the rods 40a and 40b”, Para 99; “the position of the plunger head 34 […] can be detected”, Para 100; “provide a position detection function”, Para 101), wherein the electrical output signal corresponds to a position of the detectable feature (“for detection of the position of […] the rods 40a and 
Re claim 17, Mounce discloses a method of operating an infusion device 12 (Fig 2; specific structures of which can best be seen in Fig 7A-8), the method comprising: monitoring an electrical output signal (via “control electronics”, Para 98,101) from a sensing arrangement (“linear resistor”, Para 101) disposed proximal a voided portion (the interior formed between upper housing 22 and lower housing 20 which receives the syringe, as seen in Fig 7A) of a housing 22+20 (Fig 7A) to sense a protruding feature (“a brush or other sliding or movable conductor”, Para 101), the voided portion receiving a shaft portion 34+40+114 (Fig 7B) including a displaceable shaft 40a+40b+114 (Fig 7B; “the piston shaft 40 is composed of a pair of rods 40a and 40b”, Para 94) forming one piece together with a plunger 34 (Fig 7B) (“the piston plunger 32, including the piston head 34, the piston shaft 40 and the engagement portion 38 may be configured as a single, unitary member”, Para 92) of a reservoir 112 (Fig 7B) (Para 94), and the shaft portion comprising the protruding feature on a side of the displaceable shaft (Para 101), wherein an electrical characteristic of the sensing arrangement is influenced by contact with the protruding feature (Para 101); and detecting seating of the reservoir based on the electrical output signal (Para101, change in electrical output signal 
McDaniel, however, teaches a substantially similar method of operating an infusion device (seen in Fig 1) comprising a sensing arrangement 24 (Fig 1,2) to sense a detectable feature 34 (Fig 1,2) on a side of a displaceable shaft 16 (Fig 1) of a reservoir 18 (Fig 1) facing the sensing arrangement (as seen in Fig 1), wherein the sensing arrangement comprises one or more layers 26,28,30,32 (Fig 2) configured to 
Re claim 19, Mounce discloses operating a motor 44 (Fig 8) having a rotor (“motor drive shaft”, Para 103) coupled to the displaceable shaft (via lead shaft 42, Fig 8; Para 85,97) to displace the displaceable shaft in response to rotation of the rotor (Para 85), displacement of the displaceable shaft resulting in displacement of the plunger to deliver fluid from the reservoir (Para 85);3Application Number 16/255,405Response to Final Office Action mailed February 04, 2021 obtaining a measured shaft position based at least in part on the electrical output signal provided by the sensing arrangement (“for detection of the position of […] the rods 40a and 40b”, Para 99; “the .
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mounce et al. (PG PUB 2008/0077081)/McDaniel et al. (US Pat 5,236,416) in view of Hasegawa (PG PUB 2011/0184383).
Re claim 11, Mounce/McDaniel discloses all the claimed features but is silent to the method further comprising, after the detecting of the seating, providing indication the reservoir has become unseated when the electrical output signal fails to indicate presence of the reservoir.  Hasegawa, however, teaches a method of operating an infusion device comprising, after detecting seating of a reservoir, providing indication that the reservoir has become unseated (“disengagement”, Para 143) when an electrical output signal fails to indicate presence of the reservoir (Para 143) for the purpose of alerting operator’s attention to an unusual condition (Para 143). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mounce/McDaniel to include, after the detecting of the seating, the step of .

Response to Arguments
Applicant’s arguments filed 9/24/2021have been considered but are moot in view of the present rejections that utilize McDaniel to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783